DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10644827.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application merely broadens the scope of .
Instant Application
U.S. Patent No. 10644827
17. A method for switching communication link waveforms in a wireless communication system, the method comprising: 

determining whether to utilize a multiple carrier (MC) waveform or a single carrier (SC) waveform as a communication link waveform for semistatic data communication from the first device to the second device, 

and 

utilizing a radio resource control (RRC) layer in an air interface control plane to configure the second device according to the determined communication link waveform.  

1.  A method for switching downlink waveforms in a wireless communication 
system, the method comprising: 


determining, by logic of an access point serving an access terminal in the wireless communication system, whether to utilize a multiple carrier (MC) waveform or a single carrier (SC) waveform as a downlink waveform for semistatic data communication from the access point to the access terminal;  

utilizing a radio resource control (RRC) layer in an air interface control plane to configure the access terminal according to the determined downlink waveform; dynamically deciding whether to change the determined downlink waveform to the 

upon deciding to change the determined downlink waveform, signaling an expressed indication of the decided other waveform in an explicit field in a second 
message (msg2) of a random access procedure message.

wherein an outer loop link adaptation algorithm maintains a target block error ratio (BLER) for packets transmitted using the MC and SC waveforms; 


10. (Original) The method of claim 1, wherein independent outer loop link adaptation algorithms are maintained to target a desired block error ratio (BLER) for downlink packets transmitted using the MC and SC waveforms.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2, 3, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 20180063820).
Regarding claim 2, Xiong teaches determining whether to utilize a multiple carrier (MC) waveform or a single carrier (SC) waveform as a communication link waveform for semi static data communication from a first device to a second device ([0065] the indication of whether SC-FDMA or OFDMA is to be used can be signaled via UE-specific dedicated RRC signaling) and [0074] a unified waveform (e.g., SC-FDMA or OFDMA) that applies to both wireless downlink transmissions sent from the cellular base station and uplink transmissions received at the cellular base station); and utilizing a radio resource control (RRC) layer in an air interface control plane to configure the second device according to the determined communication link waveform ([0065] the indication of whether SC-FDMA or OFDMA is to be used can be signaled via UE-specific dedicated RRC signaling), wherein one or more fields of downlink control information (DCI) are interpreted based upon the determined communication link waveform ([0065] the indication can be explicitly included in a DCI format for an uplink grant.  For instance, a bit value of 1 can be used to indicate that OFDMA is to be used, while a bit value of zero can be used to indicate that SC-FDMA is to be used).  
Regarding claim 3, Xiong teaches dynamically deciding whether to change the determined communication link waveform to the other of: the MC waveform or the SC waveform; and upon deciding to change the determined waveform, signaling an expressed indication of the decided other waveform in an explicit field the DCI([0065] the indication can be explicitly included in a DCI format for an uplink grant.  For instance, a bit value of 1 can be used to indicate that OFDMA is to be used, while a bit value of zero can be used to indicate that SC-FDMA is to be used).  
Regarding claims 8, Xiong teaches whether to utilize the MC waveform or the SC waveform is determined by logic of an access point in the wireless communication system ([0065] the indication of whether SC-FDMA or OFDMA is to be used can be signaled via UE-specific dedicated RRC signaling).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 20180063820) in view of LI et al. (US 20080008151).
Regarding claim 5, Xiong does not expressly teach receiving an indication of the communication link waveform preference of the second device, wherein whether to utilize the MC waveform or the SC waveform as a communication link waveform for Fig. 1, 1-3, Fixed Mode Enable indicating a single carrier or multiple carriers and [0040] when determining, by the access network, that the identification indicating a single carrier is set in the Fixed Mode Enable message. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with LI in order to enhance flexibility in transmitting a forward traffic channel and to improve the multiple carrier EV-DO technology (Abstract, LI).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467